ORDER
On October 9, 2006, the Court suspended petitioner for a period of 180 days and required that the Committee on Character and Fitness (CCF) determine whether he had the requisite character and fitness to practice law in this State prior to his reinstatement. In the Matter of Lee, 370 S.C. 501, 636 S.E.2d 624 (2006).
On December 11, 2006, petitioner filed a Petition for Reinstatement and the matter was referred to the CCF. After conducting a hearing on the matter, the CCF submitted a Report and Recommendation in which it concluded that peti*379tioner has the requisite character and fitness to practice law in this State. The Office of Disciplinary Counsel (ODC) has not filed exceptions.
After thorough review and consideration of this matter, the Court grants the Petition for Reinstatement.
IT IS SO ORDERED.
JEAN H. TOAL, C.J., JAMES E. MOORE, E.C. BURNETT, III, COSTA M. PLEICONES, and WALLER, JJ., not participating.